DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 6, 8-14, 16-19, and 21-24 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Roach et al. (US 2015/0174817) in combination with Ehrreich et al. (US 3,149,017), does not disclose a balloon envelope for use in a stratospheric balloon, the balloon envelope comprising: a plurality of gores; and a plurality of tendons, each of the plurality of tendons arranged at a respective one or more of the plurality of gores, the balloon envelope being manufactured according to a process including: extruding a stream of polyethylene mixture through an extruder in order to orient molecules of polymer chains of polyethylene and to provide an oriented film; passing the oriented film through an electron beam and thereby crosslinking the polymer chains to provide a cross-linked film; heat sealing the cross-linked film to form the balloon envelope; heat bonding the cross-linked film to form the balloon envelope; heat bonding the cross-linked film to form the plurality of gores; and sealing each of the plurality of tendons to each of the respective one or more of the plurality of gores, and wherein crystallinity of the balloon envelope is greater than 50% and less than 62% after the process, and 3).
The closest prior art, Roach et al., discloses a balloon envelope that is used for stratospheric balloons. The balloon envelope has a plurality of tendons, each of the plurality of tendons are arranged at respective one or more of the plurality of gores. Roach et al. fails to disclose that the polyethylene mixture is oriented and crosslinked. Roach et al. fails to disclose that the crystallinity of the balloon is greater than 50% and less than 62% after the process. Roach et al. fails to disclose that the cross-linked film of the balloon envelope less than 1.5 mill and a strength to weight ratio of the balloon envelope is greater than 1 MPa/(dt*g/cm3). Ehrreich et al. is used to cure the deficiencies of Roach et al.
Ehrreich et al. discloses a polyethylene meterological balloon. The polyethylene film has been biaxially oriented. The film is cross-linked using high energy ionizing radiation. Ehrreich et al. fails to disclose that the crystallinity of the balloon is greater than 50% and less than 62% after the process. Ehrreich et al. fails to disclose that the cross-linked film of the balloon envelope less than 1.5 mill and a strength to weight ratio of the balloon envelope is greater than 1 MPa/(dt*g/cm3). Ehrreich et al. fails to cure the deficiencies of Roach et al. The prior art does not provide motivation to overcome the deficiencies of Roach et al., thus the examiner finds the claimed invention allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782